DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1 and 13,  the independent claims contain the limitation of “a cryogenic tank” (Claim 1) and “providing gas from a cryogenic tank” (Claim 13).   However, both claims also contain several references/limitations to simply “the tank”.  It is unknown if “the tank” refers to “a cryogenic tank”, or another tank.
Regarding the dependent claims 2-12 and 14-19,  these claims suffer the same deficiencies as their independent claims.



Applicant Admitted Prior Art
Regarding Claim 1,  Applicant provides a description of the prior art (see Specification, paras 5-10 and Figures 1-4, wherein “a prior art system for dispensing gas from a cryogenic liquid storage and delivery tank” is described.  According to Applicant’s admission, the following limitations claimed in Claim 1 are hereby deemed to be known in the prior art (See MPEP 2129):
A system for cryogenic gas delivery comprising:
a cryogenic tank comprising an inner shell and an outer shell wherein the inner shell defines an interior configured to contain a cryogenic liquid and a gas within a headspace above the cryogenic liquid (admitted by Applicant as prior art; Fig 1, items 101, 102);
a first vaporizer (admitted by Applicant as prior art; Fig 1, vaporizer 12);
a second vaporizer (admitted by Applicant as prior art; Fig 1, vaporizer 13);
a use outlet (admitted by Applicant as prior art; Fig 1, outlet 10);
a first pipe configured to transfer gas from the headspace through the first vaporizer to the use outlet (admitted by Applicant as prior art; Fig 1, pipe 400);
a second pipe configured to transfer liquid from the tank through the first vaporizer so that a first vapor stream is directed to the use outlet (admitted by Applicant as prior art; Fig 1, pipe 300);
a third pipe configured to build pressure within the tank by transferring liquid from the tank through the second vaporizer so that a second vapor stream is directed back to the headspace of the tank (admitted by Applicant as prior art; Fig 1, pipe 500 and vaporizer 13);
a second regulator valve in fluid communication with the third pipe, said second regulator valve configured to open when a pressure inside the tank drops below a second predetermined pressure level (admitted by Applicant as prior art; Fig 1, regulator valve 7).
	Applicant’s admission, however, does not cover the following subject matter of Claim 1:
a first regulator valve in fluid communication with the second pipe, said first regulator valve configured to open when a pressure on an outlet side of the first regulator valve drops below a first predetermined pressure level…
…wherein the first predetermined pressure level is higher than the second predetermined pressure level” is not disclosed as being part of the prior art.
In the interests of compact prosecution, however, Examiner relies on additional prior art, as explained below in the section below titled, “Claim Rejections – 35 USC 103”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Beuneken (US 11,384,903) in view of Drube (US 6,799,429)
	Regarding Claim 1, Beuneken discloses a cryogenic tank comprising an inner shell (1) and an outer shell (2) wherein the inner shell defines an interior configured to contain a cryogenic liquid and a gas within a headspace above the cryogenic liquid (Col 4, line 56- Col 5, line 3);
a first vaporizer (6 and Col 5, lines 20-28);
a second vaporizer (13 and Col 5, lines 46-49);
a use outlet (72);
a first pipe (7 and 221) configured to transfer gas from the headspace through the first vaporizer (6) to the use outlet (Col 5, lines 12-19);
a second pipe (7 and 71) configured to transfer liquid from the tank through the first vaporizer (6 and Col 5, lines 20-28) so that a first vapor stream is directed to the use outlet (72);
a third pipe (21) configured to build pressure within the tank by transferring liquid from the tank through the second vaporizer (13) so that a second vapor stream is directed back to the headspace of the tank (Col 5, lines 42-49);
a second regulator valve in fluid communication with the third pipe (14), said second regulator valve configured to open when a pressure inside the tank drops below a second predetermined pressure level (Col 5, lines 50-56).

    PNG
    media_image1.png
    828
    581
    media_image1.png
    Greyscale
 
	Further regarding Claim 1,  Beuneken additionally discloses a first regulator valve (15) in fluid communication with the second pipe (7 and 71), but does not recite said first regulator valve configured to open when a pressure on an outlet side of the first regulator valve drops below a first predetermined pressure level. 
	Examiner applies Broadest Reasonable Interpretation (BRI) to the phrase “valve configured to open when a pressure on an outlet side of the first regulator valve drops below a first predetermined pressure level”, as “a valve that requires a minimum upstream pressure (pressure differential between inlet and outlet), also known as cracking pressure, to open the valve and allow fluid flow through it. If the upstream pressure ever falls below the cracking pressure or there is a back pressure (flow attempting to move from the outlet to the inlet), then the valve will close automatically. Typically, a valve is designed for and can therefore be specified for a specific cracking pressure (commonly defined as “the minimum differential upstream pressure between inlet and outlet at which the valve will operate”).”
	Examiner notes that the above BRI also applies to the definition of a check valve, as commonly known in the art.
	Therefore, Examiner concludes that a system for cryogenic gas delivery comprising “a check valve” configured to open when a pressure on an outlet side of the first regulator valve drops below a first predetermined pressure level.  However, valve 15 of Beuneken is not explicitly disclosed as being “a check valve”.
	Drube teaches a first regulator valve (check valve 28a and Col 3, lines 34-38) in fluid communication with the second pipe (46 and Col 3, lines 47-53), said first regulator valve configured to open when a pressure on an outlet side of the first regulator valve drops below a first predetermined pressure level (an inherent property of check valves per the explanation above).

    PNG
    media_image2.png
    561
    598
    media_image2.png
    Greyscale
	The advantages of the Drube’s teachings include the ability to provide a high flow pressurized cryogenic fluid dispensing system that builds pressure very rapidly.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Drube’s teachings to Beuneken’s disclosures by ensuring that the valve 15 of Beuneken is indeed a check valve as taught by Drube, in order to gain the advantages of providing a high flow pressurized cryogenic fluid dispensing system that builds pressure very rapidly.
	Further regarding Claim 1, Beuneken as modified by Drube above, teaches the claimed invention, but does not specifically recite the first predetermined pressure level as being higher than the second predetermined pressure level.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to ensure that the first predetermined pressure level as being higher than the second predetermined pressure level, since it has been held that discovering an optimum value of a result effective variable (in the present case, predetermined first and second pressure levels) involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding Claim 2, Beuneken as modified above teaches a system for cryogenic gas delivery wherein the system further comprises a piping loop (Beuneken, Examiner’s annotations and Col 7, lines 32 and 37-40) before the first vaporizer (Beuneken, 6).
	Regarding Claim 3, Beuneken as modified above teaches a system for cryogenic gas delivery wherein the loop includes a peak portion that physically rises above the first vaporizer (Beuneken, Examiner's annotations).  
	Regarding Claim 4, Beuneken as modified above teaches a system for cryogenic gas delivery further comprising:  a valve (Drube, 28b and Col 3, lines 34-38) on the second pipe between the first regulator valve (Drube, 28a or Bueneken, 15) and the first vaporizer.
	Regarding Claim 5, Beuneken as modified above teaches a system for cryogenic gas delivery wherein the valve is a check valve (Drube, 28b and Col 3, lines 34-38).
	Regarding Claim 6,  Beuneken as modified above teaches the claimed invention, to in include a check valve (Drube, 28b), but doesn’t explicitly recite said check valves as being globe valves (interpreted by Examiner as one of many known types of check valves).
	However, it would have been an obvious matter of design choice to modify the Drube reference, to have check valve 28b specifically as a check globe valve, since applicant has not disclosed that specifically having a check globe valve (as opposed to a generic check valve) solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs (all check valves operate according to the same general principles of pressure differentials).
	Furthermore, absent a teaching as to criticality that a globe check valve is specifically required for the claimed invention, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
	Regarding Claims 8-9,  Beuneken as modified above teaches the claimed invention, to include first regulator valve 15 and second regulator valve 14.  However, neither Beuneken nor Drube specifically recites said valves as having a first predetermined pressure level of 30 bar, and a second predetermined pressure level of 29 bar, as claimed by Applicant.
	However, per Examiner’s BRI (see rationale presented above for Claim 1), it is noted that typically, a valve is designed for and can therefore be specified for a specific cracking pressure (commonly defined as “the minimum differential upstream pressure between inlet and outlet at which the valve will operate”).”
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use valves as disclosed by Beuneken (14 and 15) and modified by Drube (“check valve 28a) that were designed to operate at predetermined (cracking) pressure levels of 30 bar (Claim 8), 29 bar (Claim 9), or whatever cracking pressure was desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding Claim 10, Beuneken as modified above teaches a system for cryogenic gas delivery, wherein the first vaporizer (Beuneken, 6) is an ambient air vaporizer (Col 5, lines 35-38).
	Regarding Claim 11, Beuneken as modified above teaches a system for cryogenic gas delivery, wherein the second vaporizer (Beuneken, 13) is an ambient air vaporizer (Col 5, lines 46-49).
	Regarding Claim 12, Beuneken as modified above teaches a system for cryogenic gas delivery, wherein the first pipe (Beuneken, 7 and 221 includes an isolation valve (15, and Col 10, lines 36-39, wherein valve 15 can be simply an "electrically controlled valve").

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 13 (and therefore its dependent claims 14-19) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The following is a statement of reasons for the indication of allowable subject matter: 
	The prior art fails to disclose or render obvious (Claim 1) a system for cryogenic gas delivery… (Claim 7) wherein the first pipe does not have a regulator valve, in combination with the other limitations set forth in the independent claim.
	Additionally, the prior art fails to disclose or render obvious (Claim 13) a method of providing gas from a cryogenic tank to a use device while maintaining a temperature and pressure within the tank comprising the steps of:  
- (Claim 13) closing the dispensing valve to stop distributing gas to a use device; and
- (Claim 13) returning any residual liquid or gas in the first vaporizer back to the top of the tank by the first pipe
in combination with the other limitations set forth in the independent claim.
	Beuneken (US 11,384,903), Drube (US 6,799,429), and Porter (US 2017/0159611) are the closest prior art of record.  However, Beuneken, Drube, and Porter is silent on these above recited features.  Furthermore, it would not have been obvious to modify Beuneken, Drube, and Porter to arrive at these above recited features without improper hindsight reasoning.  In addition, amending Beuneken, Drube, and Porter to include the above recited features would improperly change the principle of operation of Beuneken, Drube, and Porter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Porter (US 2017/0159611) discloses a system for cryogenic gas delivery comprising the same Claim 1 limitations described above as being anticipated by Bueneken (see “Claims Rejections”), but does not disclose the novel limitations as described above (see “Allowable Subject Matter).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753